 AO 106 (Rev. 04/10) Application for a Search Warrant


                                                                                                                                I       .. ,      . ...,_,. -.;
                                       UNITED STATES DISTRJCT COURT
                                                                      for the                                OCT 2 0 2020
                                                          Eastern District of Tennessee
                                                                                                     Cis r\ U. S . [k3trict Court
                                                                                                   Ea:5l(~rn D,r,;t:-ict of Ten nessee
              In the Matter of the Search of                            )                                    At l<noxville
          (Briefly describe the property to be searched                 )
           or identify the person by name and address)
                                                                        )         Case No. 3:20-MJ- ·\      \S:S~
TRAIL CAMERAS RECOVERED FROM DEPARTMENT OF ENERGY PROPERTY,             )
CURRENLTY LOCATED AT THE DEPARTMENT OF ENERGY, OFFICE OF THE
INSPECTOR GENERAL EVIDENCE ROOM, OAK RIDGE, TENNESSEE. PHOTOGRAPHS      )
AND PROPERTY DESCRIPTIONS ARE ATTACHED HERETO AS ATTACHMENT A AND
FULLY INCORPORATED HEREIN.
                                                                        )

                                              APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and Rive its /ocationl:
  TRAIL.: CAMERAS RECOVERED FROM DEPARTMENT OF ENERGY PROPERTY, CURRENLTY LOCATED AT THE DEPARTMENT OF ENERGY, OFFICE
  OF THE INSPECTOR GENERAL EVIDENCE ROOM, OAK RIDGE, TENNESSEE. PHOTOGRAPHS AND PROPERTY DESCRIPTIONS ARE ATTACHED
  HERETO AS ATTACHMENT A AND FULLY INCORPORATED HEREIN.

 located in the              Eastern              District of            Tennessee                , there is now concealed (identify the
person or describe the property to be seized):
  PLEASE SEE ATTACHMENT B, WHICH IS ATTACHED HERETO AND FULLY INCORPORATED HEREIN.


           The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 ri evidence of a crime;
                 ri contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                         Offense Description
        18 U.S.C. § 1361                           Pertaining to the willful damage of property of the United States.


          The application is based on these facts:
        Please see the Affidavit of Special Agent Wade M. Finley which is attached hereto and incorporated herein.

           ri Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days: - - - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                       ~4~4;,;gnat~,
                                                                                                   Wade M. Finley .'
                                                                                                                       '--'--,--------,---c------
                                                                                                 P r inted name anq title.·.
                                                                                                                   •.I,         I
                                                                                                                  :      , '<           ,'
Sworn to before me and signed in my presence.
                                                                                ~            -           A·).\
                                                                                                           ~\ _ .
                                                                                   ~ ~                                •1 ., •,,: ~                         ·1.
Date:                                                                                                                      I        !   ~ ~•- - ' - - -

                                                                                                   Judge's signa f w ' i . ' ,                                    : '
                                                                                                                                             '.     '
City and state: Knoxville, Tennessee                                                      United States Magistrate Judge
                                                                                                 Printed name and title

           Case 3:20-mj-01152-DCP Document 1 Filed 10/06/20 Page 1 of 6 PageID #: 1
                                       ATTACHMENT A
                                   Property to Be Searched

         The property to be searched are two digital game cameras (hereinafter "Devices"). The

Devices include a SpyPoint LINK-S trail camera, Serial Number 1F82602728, and a Cuddeback

Digital trail camera, Serial Number 1231 A6000711 and storage media that were installed within

the devices. The Devices are currently secured in evidence at the Department of Energy Office of

Inspector General Oak Ridge Field Office, located at 2714 Laboratory Road, Oak Ridge, TN

37830.




Case 3:20-mj-01152-DCP Document 1 Filed 10/06/20 Page 2 of 6 PageID #: 2
                -                                  .-
  [PHOTO DEPICTING SPYPOINT LINK-S TRAIL CAMERA. SERIAL NUMBER 1F82602728]




                                     2




Case 3:20-mj-01152-DCP Document 1 Filed 10/06/20 Page 3 of 6 PageID #: 3
       [PHOTO DEPICTING CUDDEBACK DIGITAL TRAIL CAMERA, SERIAL NUMBER
                                1231A6000711]


       This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.




                                                3




Case 3:20-mj-01152-DCP Document 1 Filed 10/06/20 Page 4 of 6 PageID #: 4
                                          ATTACHMENT B
                                  Particular Things to be Seized

        All records, information, and items on the Devices described in Attachment A, that are

evidence, instrumentalities, or fruits of violations of 18 U .S.C. § 1361, including:

        I.     Any records, information, documents, programs, communications, visual

depictions (including, but not limited to, photos, videos, log files) concerning or depicting the

destruction of property of the United States;

       2       Evidence of who used, owned, or controlled the Devices at the time the things

described in herein were created, edited, or deleted, such as logs, registry entries, configuration

files, saved usernames and passwords, documents, user profiles, evidence of communications,

photographs, and videos;

       3.      Evidence of software that would allow others to control the Devices, such as

remote access or cellular connectivity;

       4.     Evidence indicating how and when Devices was accessed or used to determine the

chronological context of access, use, and events relating to the crime under investigation and to

the Devices' owner/user;

       5.     Evidence of the attachment to the Devices of other storage devices or similar

containers for electronic evidence;

       6.      Evidence of the times and dates the Devices were used;

       7.      Records of or information about Internet Protocol (IP) addresses or cellular

connectivity used by the Devices; and

       8.      Contextual information necessary to understand the evidence described in this

attachment.




Case 3:20-mj-01152-DCP Document 1 Filed 10/06/20 Page 5 of 6 PageID #: 5
       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage data (such as flash memory or other media

that can store data) and any photographic form.




                                                  2




Case 3:20-mj-01152-DCP Document 1 Filed 10/06/20 Page 6 of 6 PageID #: 6
